Title: From Benjamin Franklin to Joseph Galloway, 20 August 1768
From: Franklin, Benjamin
To: Galloway, Joseph


Dear Sir,
London, August 20. 1768
I wrote a pretty long Letter to you by Falconer, in which I acquainted you with what had heretofore pass’d between Lord Hillsborough and myself relating to the Change of our Government; and that I proposed waiting on him again in a few Days, in consequence of an Intimation I had received that he was now disposed to favour the Petition. I have accordingly been with him, and had a long Audience of him upon the Subject, the Particulars of which I cannot at present give you, but the Conclusion was, that we parted without agreeing on any thing, the Advice he gave us in order to obtain the Change, being such as I assur’d him we could not take. I shall therefore move the Matter no farther during the Administration of a Minister that appears to have a stronger Partiality for Mr. Penn than any of his Predecessors. I stay however a little longer here, till I see what Turn American Affairs are like to take. The next News from America, which is anxiously expected, will probably enable us to judge. A Party is now growing in our Favour, which I shall endeavour to increase and strengthen by every Effort of Tongue and Pen. Possibly by our united Endeavours (I wish I could say probably) the Repeal of the late offensive Duties may be obtained. If it should be resolv’d by the Ministry to make us easy, I know not but I may still return this Fall. But otherwise, I shall stay the Session, to see if the new Parliament can be brought to disapprove of the violent Measures talked of, and to repeal the Act. Sir Jeffery Amherst’s being stript of his Offices, gives great Offence to all the Military People here, and tho’ the Measure of requiring a chief Governor to reside in his Government was not in itself a wrong thing, yet Advantage is taken of it by the Opposition, to arraign the Conduct of Lord Hillsborough, and render him odious. Please to present my best Respects and Duty to the Assembly, and assure them of my most faithful Services. With great Esteem, I am, Dear Sir, Your most obedient and most humble Servant
B Franklin
Joseph Galloway, Esqr.
